Title: To George Washington from Major General William Heath, 30 June 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Danforths House [Highlands, N.Y.]June 30th 1779
        
        I do myself the honor to Send your Excellency one Sugden a Deserter from the 33rd British Regt who left verplanks Point the day before yesterday.
        Colo. Putnam has gone down this morning to reconnoitre the Enemys Posts as Soon as he returns which I do not expect will be before tomorrow, report shall be made to your Excellency.
        In conversation the last evening with Some of the Principle officers of this Division on the Subject of the Divisions removing to Gallows Hill it was observed by Some well acquainted with the Ground, that If the whole Division Should remove to that place the Enemy should be at or near Kings Ferry with shipping that might with a Fair wind reach and effect a Landing at Robinsons—and get Possession of the Strong Grounds before our Troops Could possibly reach them, but that by advancing General Huntingtons Brigade, The Forrage at the village would be Secured, our left flank be well Covered and the Strong Grounds be kept in our possession. your Excellencys Superior wisdom will best determine. I have the honor to be very respectfully your Excellencys most Obedient Servt
        
          W. Heath
        
       